Case: 2:18-cv-00966-EAS-EPD Doc #: 48-1 Filed: 03/20/19 Page: 1 of 2 PAGEID #: 366



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

WILLIAM SCHMITT, JR., et al.,                  :
                                               :
         Plaintiffs,                           : Case No. 2:18-cv-966
                                               :
             v.                                : Judge Edmund Sargus, Jr.
                                               :
OHIO SECRETARY OF STATE, et al.,               : Magistrate Judge Elizabeth Deavers
                                               :
                                               :
        Defendants.                            :


  *PROPOSED* AGREED ORDER TO STAY BRIEFING ON PLAINTIFFS’ MOTION
          FOR ATTORNEYS’ FEES AND COSTS PENDING APPEAL


       This matter came before the Court on the Agreed Motion to Stay Briefing on Plaintiffs’

Motion for Attorneys’ Fees and Costs Pending Appeal (Doc. 48). The Agreed Motion is

GRANTED. Plaintiffs are DIRECTED to file their memoranda in support of their motion for

attorneys’ fees and costs 45 days after a mandate is issued by the United States Court of Appeals

for the Sixth Circuit pursuant to Fed. R. App. P. 41.


       IT IS SO ORDERED.




DATE                                            CHIEF JUDGE EDMUND A. SARGUS, JR.
                                                UNITED STATES DISTRICT COURT JUDGE
Case: 2:18-cv-00966-EAS-EPD Doc #: 48-1 Filed: 03/20/19 Page: 2 of 2 PAGEID #: 367



Agreed by:

/s/Mark R. Brown (per email authority)   /s/Renata Y. Staff
MARK R. BROWN (0081941)*                 SARAH E. PIERCE (0087799)*
 *Trial Attorney for Plaintiffs          *Lead Counsel
303 East Broad Street                    RENATA Y. STAFF (0086922)
Columbus, OH 43215                       Assistant Attorneys General
Tel. (614) 236-6590                      Constitutional Offices Section
Fax (614) 236-6956                       30 East Broad Street, 16th Floor
mbrown@law.capital.edu                   Columbus, Ohio 43215
                                         Tel: 614-466-2872 | Fax: 614-728-7592
MARK G. KAFANTARIS (0080392)             sarah.pierce@ohioattorneygeneral.gov
625 City Park Avenue                     renata.staff@ohioattorneygeneral.gov
Columbus, Ohio 43206
(614) 223-1444                           Counsel for Defendant
(614) 300-5123(fax)                      Ohio Secretary of State Frank LaRose
mark@kafantaris.com

Counsel for Plaintiffs                   /s/Christopher J. Meduri (per email
                                         authority)
                                         CHRISTOPHER J. MEDURI (0065072)
                                         Chief Assistant Prosecuting Attorney
                                         241 South Chestnut Street
                                         Ravenna, Ohio 44266
                                         (330) 297-3850 telephone
                                         (330) 297-4594 facsimile
                                         cmeduri@portageco.com
                                         Counsel for Defendant
                                         Portage County Board of Elections
